SCHWARTZ, Chief Judge.
After oral argument before a three judge panel this case has been considered by the en banc court upon supplemental briefs. The controlling issue concerns the sufficiency of affidavits executed by investigating police officers concerning purported lottery activity to support the issuance of search warrants for the appellant’s home and vehicle. The trial judge determined that probable cause had in fact been demonstrated and accordingly denied the motion to suppress contraband secured when the warrants were served. We agree with this conclusion and accordingly affirm the defendant’s conviction for possession of paraphernalia entered upon a nolo plea which preserved the issue for appellate review.
We reach this conclusion upon the authority of the decisions of Labrada v. State, 531 So.2d 1034 (Fla. 3d DCA 1988) and Machado v. State, 363 So.2d 1132 (Fla. 3d DCA 1978), cert. denied, 373 So.2d 459 (Fla.1979) which upheld the sufficiency of virtually identical supporting affidavits. See also State v. Cross, 535 So.2d 282 (Fla. 3d DCA 1988) (en banc); State v. Maya, 529 So.2d 1282 (Fla. 3d DCA 1988). To the extent that Rodriguez v. State, 420 So.2d 655 (Fla. 3d DCA 1982), pet. for review denied, 429 So.2d 7 (Fla.1983) is in conflict with Labrada, Machado or this holding, it is overruled.
AFFIRMED.